NO. 07-00-0356-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                    APRIL 16, 2002

                         ______________________________


                    PETROLEUM WHOLESALE, INC., APPELLANT

                                           V.

       SHABANA ENTERPRISES, INC. AND VARSHA HUSSAIN, APPELLEES


                       _________________________________

            FROM THE 133RD DISTRICT COURT OF HARRIS COUNTY;

              NO. 97-44520; HONORABLE LAMAR MCCORKLE, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


            ON AGREED MOTION TO REINSTATE APPEALFOR ENTRY
           OF SETTLEMENT AND JOINT MOTION TO DISMISS APPEAL


      By opinion dated April 2, 2002, this Court dismissed this appeal pursuant to Rules

38.8(a)(1) and 42.3(a) and (c) of the Texas Rules of Appellate Procedure. On April 15,

2002, the parties filed two motions, to wit: an agreed motion to reinstate this appeal for
entry of settlement and a joint motion to dismiss this appeal pursuant to the settlement.

We withdraw our original opinion and judgment of April 2, 2002, and in lieu thereof, issue

the following opinion granting the parties’ motion to reinstate the appeal for entry of a

settlement and joint motion to dismiss.


       By their pending motions, the parties represent that they have reached a settlement

in the underlying dispute and as an integral part of the settlement, the parties move jointly

to dismiss this appeal. Thus, we reinstate the appeal in order to enter an order of

dismissal. Having dismissed the appeal at the request of the parties, no motion for

rehearing will be entertained and our mandate will issue forthwith.


       Accordingly, the appeal is hereby dismissed.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             2